


Exhibit 10.29

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

MASTER AGREEMENT FOR SERVICES

 

This Master Agreement for Services (the “Agreement”) is made and entered into on
August 27, 2014 (the “Effective Date”), by and between Insmed Incorporated, a
Virginia corporation having offices at 10 Finderne Avenue, Building 10,
Bridgewater, NJ  08807-3365 (“Sponsor”) and SynteractHCR, Inc., a California
Corporation with offices at 5759 Fleet Street, Suite 100, Carlsbad, CA 92008 and
its affiliate SynteractHCR Deutschland GmbH office with an address of
Albrechtstrasse 14 80636 Munich, Germany (collectively “SynteractHCR”).  Sponsor
and SynteractHCR may each be hereinafter referred to as a “Party” or
collectively, as the “Parties”.

 

WHEREAS, SynteractHCR is engaged in the business of providing services related
to the design, implementation and management of clinical development programs
for the pharmaceutical, biotechnology and medical device industries; and

 

WHEREAS, Sponsor desires to engage SynteractHCR to perform implementation and
management services in connection with certain clinical trials pursuant to a
specific protocol (“Protocol”) of pharmaceutical products (“Study Drug”) under
development by or under control of Sponsor (each a “Study”);

 

NOW, THEREFORE in consideration of the premises and mutual promises and
undertakings herein, the receipt and sufficiency of which are hereby
acknowledged, the Parties intending to be legally bound do hereby agree as
follows:

 

1.0          Services.  SynteractHCR shall use commercially reasonable efforts
to provide services, including without limit maintaining study documentation,
and manage the services provided by SynteractHCR Subcontractors (as defined in
section 3.3), approved by Sponsor as specified in this Agreement and any
associated Work Order(s) and Changes in Scope (both as defined below in
Section 2.0) in accordance with the terms and conditions of this Agreement, the
associated Work Order and any applicable Change in Scope, the applicable
Protocol, applicable standard operating procedures, and all international,
regional, federal, state and local laws, rules and regulations governing the
performance of clinical investigations, human subjects research and subject data
privacy, including without limit the Federal Food Drug, and Cosmetic Act (the
“Act”), United States Food and Drug Administration  (“FDA”) regulations 21
C.F.R. Parts 50 and 56, guidances of the FDA, generally accepted standards of
Good Clinical Practice (“GCP”) as set forth in Title 21 of the U.S. Code of
Federal Regulations (“CFR”), the Health Insurance Portability and Accountability
Act and implementing regulations (“HIPAA”) and United States Department of
Health and Human Services (“HHS”) regulations 45 C.F.R. Part 46 and applicable
guidances of the Office for Human Research Protection, the Federal Corrupt
Practices Act, the UK Bribery Act and similar statutes or laws, and the EU/Swiss
Safe Harbor certification (“Applicable Law”) (collectively the “Services”).  The
Parties will agree on all Services to be provided and the performance of those
Services will be authorized in writing through the execution of a Work Order. 
SynteractHCR will dedicate qualified and appropriate resources to perform
activities related to the project(s), to achieve mutually agreed to milestones
and meet mutually agreed to timelines as set forth in each Work Order. 
SynteractHCR shall keep appropriate records of the status and progress of a
Study as required by the relevant Work Order and Applicable Law.

 

2.0          Work Orders.  SynteractHCR will provide Services as specified in
one or more Work Order substantially in the form set out in Appendix A (each a
“Work Order”).  Each Work Order will include

 

1

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

detailed information with respect to a specific project, including the
specifications; the deliverables (“Deliverables”); the nature and scope of the
Services to be provided by SynteractHCR; Subcontractors (as defined in section
3.3), and any subcontractors SynteractHCR is requested to contract on behalf of
the Sponsor with one or more Sponsor-Designated Vendors (as defined in section
3.1); any transfer of obligations from Sponsor to SynteractHCR; the timeline;
milestones; the budget, including without limit projected pass-through expenses;
and payment schedule.  To the extent any terms set forth in a Work Order
conflict with the terms of this Agreement, the terms of this Agreement shall
control.

 

2.1          Change Order Form.  The Parties will agree and document in a
written amendment to the Work Order (each a “Change in Scope”) when there are
any changes requested by Sponsor with regard to a Work Order.

 

2.2          Incorporation.      Work Orders and Changes in Scope will become
effective when signed and delivered by respective authorized representatives of
the Parties.  Once fully executed and delivered, the Work Order and Change in
Scope shall be incorporated into this Agreement and will be subject to the terms
and conditions set forth herein.

 

2.3          Project Staffing.  In performing the Services, SynteractHCR will
assign personnel who are adequately trained, qualified, experienced and have the
appropriate time and resources to conduct the work as specified in a Work
Order.  SynteractHCR will ensure that all persons performing Services are bound
by provisions at least as stringent as the  obligations of confidentiality,
intellectual property, debarment, patient privacy, financial disclosure and
adherence to Applicable Law of this Agreement (applicable to their performance
of Services) prior to commencing such performance.  SynteractHCR shall provide
Sponsor with the curriculum vitae of persons it identifies as key personnel
providing Services, and also of other personnel providing Services as requested
by Sponsor.  Sponsor shall have the right to request replacement of assigned
personnel for cause, including but not limited to unsatisfactory performance or
interpersonal conflicts.  SynteractHCR will promptly respond to any such request
and make reasonable efforts to correct the situation in order to improve
performance, or to provide a replacement, at its own expense, within a mutually
agreeable timeframe.

 

2.4          Acceptance of Services.  Sponsor shall have the right to accept or
reject the Service and/or Deliverable, or any portion thereof, in writing within
*** (***) business days from receipt thereof.  Such acceptance or rejection
shall be consistent with the criteria set forth in the Work Order, if any.  If
Sponsor does not reject in writing within *** (***) business days, the Service
and/or Deliverable shall be considered accepted by Sponsor, however this shall
not prevent Sponsor from exercising other remedies in order to address
unacceptable Services or Deliverables it discovers after the *** (***) days.
Sponsor shall clearly state in writing the reasons for any rejection. Within ***
(***) business days of any notice of rejection, SynteractHCR shall present a
corrective plan of action to Sponsor.  Upon approval by Sponsor of the
corrective plan, SynteractHCR, at no additional expense to Sponsor, shall then
make the corrections and, where applicable, SynteractHCR shall resubmit the
corrected Service or Deliverable to Sponsor.

 

2.5       Quality Agreement.  Within *** (***) days of the Effective Date,
Sponsor and SynteractHCR will discuss and negotiate in good faith a formal
Quality Agreement that establishes the quality strategies and team monitoring
criteria to ensure that controls are in place to comply with ICH/GCP guidelines,
applicable regulatory and legal requirements, as well as applicable
Insmed/SynteractHCR standards and procedures for clinical studies.

 

2

--------------------------------------------------------------------------------


 

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

3.0          Third Party Vendors and Subcontracting.

 

3.1          Sponsor-Designated Vendors.  If Sponsor requests that SynteractHCR
uses a particular third party vendor in connection with the Services (a
“Sponsor-Designated Vendor”), the Work Order will incorporate the
Sponsor-Designated Vendor agreement entered into by SynteractHCR on behalf of
Sponsor (“Sponsor-Designated Vendor Contract”) budget, projected pass-through
expenses, payment terms, and if applicable, a letter of indemnification. 
Sponsor shall only be responsible for financial terms under a Sponsor-Designated
Vendor Contract if Sponsor has provided prior written approval of such financial
terms.  In the event that a Sponsor-Designated Vendor Contract is to be executed
after the execution of the Work Order, then the additional Sponsor-Designated
Vendor Contract terms and budget will be incorporated by written Change in Scope
and incorporated into the Work Order.  Upon Sponsor’s request, SynteractHCR will
contract with such Sponsor-Designated Vendor unless SynteractHCR does not wish
to contract with that Sponsor-Designated Vendor based on commercially reasonable
reasons (such as, but not limited to, the inability to agree with such
Sponsor-Designated Vendor upon mutually acceptable terms after good-faith
negotiations or a negative assessment in the reasonable exercise of
SynteractHCR’s discretion of such Sponsor-Designated Vendor’s performance or
abilities), in which case Sponsor may contract directly with such
Sponsor-Designated Vendor and SynteractHCR shall, if retaining the management of
such Sponsor-Designated Vendor, cooperate with such Sponsor-Designated Vendor
and coordinate their efforts in the performance of the Services.  If
SynteractHCR contracts with a Sponsor-Designated Vendor on behalf of Sponsor or
facilitates Sponsor’s contracting with such Sponsor-Designated Vendor, then such
Sponsor-Designated Vendor Contract shall include, without limitation, the
Sponsor approved vendor budget and provisions addressing the specific duties and
rights of the parties to the Sponsor-Designated Vendor Contract.  In no event
will a Sponsor-Designated Vendor be construed to be an employee, agent,
consultant, or representative of SynteractHCR, or be deemed to be a
Subcontractor (as defined in Section 3.3).  Sponsor remains primarily
responsible for the acts, omissions, performance (including willful misconduct)
and ongoing quality of any Sponsor-Designated Vendor.

 

3.2          Clinical Trial Agreements.  If SynteractHCR will be negotiating the
clinical trial agreement (“CTA”) and Study budget with the clinical
investigational sites (“Sites”) on behalf of Sponsor, Sponsor will provide
written approval on the Study specific CTA and budget templates to SynteractHCR
for use during such negotiations.  Sponsor shall provide to SynteractHCR
Sponsor’s negotiating parameters for CTA terms, subject budget amount, start-up
and pass-through costs as the basis for negotiation with the Sites.  Any
modification outside of such written parameters shall require approval of
Sponsor.  In no event will a Site be construed to be an employee, subcontractor,
agent, consultant, or representative of SynteractHCR, or be deemed to be a
Subcontractor (as defined in Section 3.3).

 

3.3          Subcontracting.    With Sponsor’s prior written consent
SynteractHCR may outsource the performance of certain Services under a specific
Work Order to qualified third parties (“Subcontractor”), provided that
(a) SynteractHCR notifies Sponsor of the proposed Subcontractor and identifies
the specific Services to be performed by the Subcontractor,  (b) SynteractHCR
ensures the Subcontractor has the requisite training, qualifications,
experience, time and resources to perform, and ensures that the Subcontractor
performs those  Services in a manner consistent with the terms and conditions of
this Agreement, (c) SynteractHCR remains liable for the performance of the
Subcontractor, and (d) SynteractHCR ensures that the Subcontractor has executed,
prior to commencement of performance, an agreement containing provisions at
least as stringent as the  obligations of, confidentiality, intellectual
property, debarrment, patient privacy, financial disclosure and Applicable Laws
(relative to Subcontractor’s performance of Services), set forth herein.  If
SynteractHCR has an existing master agreement with a Subcontractor, which master
agreement does not conform to Section 3.3(d) above, SynteractHCR shall include
the missing provisions in a statement of work under such master agreement which
shall be duly executed by the Subcontractor prior to commencement of
performance.  In the event such additional provisions in the statement of work
conflict with the existing master agreement and would be subordinate to

 

3

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

the terms of the existing master agreement, then the SynteractHCR shall amend
the terms of the master agreement to allow the additional terms of the statement
of work to control.

 

4.0          Payments.  The Parties agree that the fees and other
reimbursements, including but not limited to pass-through expenses, that
SynteractHCR will receive for performing the Services hereunder will be outlined
in each Work Order and are subject to the following terms and conditions.

 

4.1          Compensation for Services.

 

a.     SynteractHCR Services.  In consideration for the Services rendered
hereunder, Sponsor shall compensate SynteractHCR at the rate set forth in each
Work Order, together with reimbursement for other out-of-pocket expenses
(without mark-up) actually incurred on behalf of Sponsor and approved in advance
by Sponsor.  SynteractHCR shall invoice Sponsor as set forth in each Work Order
hereto.

 

b.             Sponsor-Designated Vendor Services.  In connection with the
Services rendered hereunder by a Sponsor-Designated Vendor SynteractHCR shall
invoice Sponsor *** for any of the following Sponsor-Designated Vendor fees,
which fees were subject to Sponsor’s prior written approval pursuant to
Section 3.1 above:  start-up fees, if applicable, fees for the service provided
and any of their pre-approved out-of-pocket expenses (***) actually incurred as
set forth in each Work Order hereto.  SynteractHCR shall provide regular and
timely reports of the specific financial balances and timelines required under
the Sponsor-Designated Vendor Contracts, and the amount and timing of the
corresponding payments due from Sponsor, in order to timely meet the payment
obligations under the Sponsor-Designated Vendor Contracts.  Sponsor agrees to
provide the required funds to SynteractHCR in a timely manner for the
Sponsor-Designated Vendor payment as specified in the Work Order or applicable
Change in Scope.  On behalf of Sponsor, SynteractHCR will pay the
Sponsor-Designated Vendor.  In no event will SynteractHCR be required to
disburse payments to any Sponsor-Designated Vendor if Sponsor has not made
sufficient advance funds available to SynteractHCR to cover such fees, unless
SynteractHCR has failed to comply with the above requirements.  In the event
that SynteractHCR has invoiced Sponsor in a timely manner and Sponsor has
nevertheless failed to advance the funds sufficient to cover the
Sponsor-Designated Vendor payments, and these payments are not in dispute by
Sponsor, Sponsor will, as soon as practical upon receipt of SynteractHCR’s
invoice, pay to SynteractHCR the additional amounts required consistent with the
specific Sponsor Designated Vendor Contract for such payments., and, except for
amounts in dispute, if Sponsor does not provide funds to SynteractHCR within
***  (***) business days of the Sponsor-Designated Vendor Contract payment term
(or within forty-eight hours of Sponsor’s receipt of the SynteractHCR invoice,
if later), Sponsor agrees to reimburse SynteractHCR for any interest, not to
exceed *** %/month,  required by the Sponsor-Designated Vendor Contract to be
paid by SynteractHCR to the Sponsor Designated Vendor to the extent attributable
to Sponsor’s delay in payment of the Sponsor-Designated Vendor invoices.

 

c.             Site Payments.  If SynteractHCR is paying Sites on behalf of
Sponsor as a pass-through expense, Sponsor will provide adequate funds to
SynteractHCR in advance for Site payments in accordance with a schedule and
budget that corresponds with the schedule and budget in the executed Site
agreement, and according to any additional terms as may be mutually agreed upon
in writing in advance between the Parties.  In no event will SynteractHCR be
required to disburse payments to any Sites if Sponsor has not made sufficient
advance funds available to SynteractHCR to cover such disbursements.  In the
event the funds advanced by Sponsor pursuant to this Section are insufficient to
cover such payments, Sponsor will upon receipt of SynteractHCR’s invoice pay to
SynteractHCR the additional amounts required consistent with the budget for such
payments.

 

4

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

d.             Subcontractor Payments.  SynteractHCR shall be solely responsible
for all payments to Subcontractors for Services performed under this Agreement. 
Separate and apart from other indemnification provided herein, SynteractHCR
agrees to indemnify, hold harmless and defend Sponsor from any claims of failure
to timely pay compensation to Subcontractors to the extent caused by
SynteractHCR’s failure to timely submit payment to Subcontractors.

 

e.             Indemnification.  Separate and apart from other indemnification
provided herein, Sponsor agrees to indemnify, hold harmless and defend
SynteractHCR from any claims of failure to pay compensation by either
Sponsor-Designated Vendor Services under Section 4.1 (b) or Sites under
Section 4.1 (c) to the extent caused by Sponsor’s failure to timely submit
payment to SynteractHCR invoice for Sponsor Designated Vendor or Site fees or
pass-through expenses.

 

f.             The parties acknowledge and agree that the payments made under
this Agreement represent the fair market value for the Services provided, and
nothing in this Agreement incorporates or is intended to constitute, the
solicitation, receipt or payment of any remuneration in return for referring an
individual to Sponsor for the furnishing, or arranging for the furnishing, of
any item or service for which payment may be made in whole or in part under a
federal health care program, or in return for purchasing, leasing, ordering or
arranging for or recommending purchasing, leasing or ordering any good,
facility, service or item for which payment may be made in whole or in part
under a federal health care program.

 

4.2          Invoices.

 

a.             SynteractHCR shall invoice the Sponsor on a monthly basis for
Services provided or for Services determined by progress completion, including
pass-through charges, in accordance with the project budget and schedule set
forth in the applicable Work Order.    Unless amounts invoiced are subject to a
valid dispute, payments for all invoices are due within *** (***) days of the
date of receipt of invoice by Sponsor.  Interest will be charged at the rate of
***  percent (*** %) per month on undisputed amounts which remain unpaid after
*** (***) days of receipt of the applicable invoice by Sponsor.  SynteractHCR
retains the right to provide notice to terminate for material breach any Work
Order when unpaid amounts outstanding greater than *** (***) days from invoice
date, not subject to dispute, exceed the greater of (a) the amounts held on
deposit, or (b) *** percent (*** %) of the total balance owed.

 

b.             In the event Sponsor deliberately suspends the execution of a
Work Order for reasons not related to regulatory activity or for reasons outside
of Sponsor’s reasonable control, for a period longer than *** (***) days
(“On-Hold”) for reasons SynteractHCR is not liable for, Sponsor shall
discontinue the Work Order or negotiate reasonable stand-by amounts during the
On-Hold period.

 

c.             SynteractHCR shall be entitled to reasonable expenses incurred in
its reasonable efforts to collect from Sponsor unpaid invoices on undisputed
amounts overdue for more than *** (***) days including, without limitation,
court costs and reasonable attorney’s fees.  In no event shall SynteractHCR be
entitled to cease work under a Work Order based on disputed amounts.

 

d.             All invoices under this Agreement will be forwarded to Sponsor at
*** with a copy to the Sponsor representative designated in the relevant Work
Order.

 

4.4          Physician Payment Sunshine Act.  Sponsor shall retain the
responsibility, if any, of reporting payments made to Health Care Institutions
(HCI) and /or Health Care Professionals (HCP) as required in accordance with the
Physician Payment Sunshine Act (the “PPSA”) or any other applicable national
laws concerning payments to Health Care Institutions and/or Health Care
Professionals.  On a periodic and mutually agreed basis to enable compliance
with PPSA and using a mutually agreed upon format,

 

5

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

SynteractHCR will report to Sponsor the HCI and HCP payments administered on
Sponsor’s behalf, including but not limited to information about the amount of
payments, the dates on which payments were made, the forms of payment, and the
nature of payments, as required for compliance with PPSA.

 

5.0                               Term and Termination

 

5.1          Term.  The term of this Agreement shall begin on the Effective Date
and continue, for a period of three (3) years, unless sooner terminated as
permitted herein.  In the event of termination of this Agreement, by either
Party, the terms and conditions of this Agreement will continue to be applicable
until the completion of the Services described in any outstanding, uncompleted
Work Order(s) unless such termination includes appropriate termination of the
Work Order(s).

 

5.2          Termination without Cause. This Agreement and/or any Work Order may
be terminated by Sponsor for any reason and without cause by providing thirty
(30) days written notice to SynteractHCR.

 

5.3          Transition, Effect of Termination.  In the event of termination by
Sponsor under section 5.2, by or by either Party under section 5.4 or 5.5, the
termination process and associated fee will be as follows:

 

a.                                      Sponsor and SynteractHCR will meet
within *** (***) days of receipt of such termination notice by the other Party
to develop a plan for closing down any Study which is the subject of any
terminated Work Order, which will include transferring any remaining tasks or
other responsibilities to Sponsor or its designee and using commercially
reasonable efforts to minimize the cost of closing down.

 

b.                                      Except with respect to work done by
SynteractHCR that is the subject of Sponsor’s termination under section 5.4 for
breach by SynteractHCR, Sponsor will pay to SynteractHCR *** up to the date of
receipt of notice of termination, and the *** incurred in the performance of
Services under a Work Order prior to termination, the costs of all
non-cancellable commitments reasonably made up to the date of notice of
termination, as well as the *** reasonably incurred in the course of winding
down or closing out the terminated Work Order according to the agreed-upon plan
for closing down.  However, in no event shall the total amount of fees due under
a Work Order exceed ***, unless mutually agreed to by the Parties and
memorialized in a Change in Scope.  Any overpayments or advanced funds paid by
Sponsor shall be refunded to Sponsor within *** (*** ) days of termination.

 

5.4                               Termination for Cause.  Either Party may
terminate this Agreement and/or a Work Order for a material breach of the
Agreement by the other Party effective on giving thirty (30) days prior written
notice of termination if such breach is not cured within the thirty (30) day
notice period. For the purposes of this Agreement, material breach shall
include, but not be limited to, non-payment of undisputed amounts due to
SynteractHCR hereunder.

 

5.5          Termination for Insolvency.  Either Party may terminate this
Agreement and/or a Work Order hereunder, effective immediately upon written
notice to the other Party, upon the other party filing a voluntary petition in
bankruptcy or having an involuntary bankruptcy petition filed against it, which
is not dismissed within thirty (30) days after its institution.

 

5.6          Termination for Other Reasons.  Either Party may terminate this
Agreement and/or a Work Order hereunder, effective immediately upon written
notice to the other Party, upon the happening of the following events: (i) if
continuation of the Services would pose an undue risk to the health and/or
well-being of a Study participant, or (ii) if any certificate, authorization,
approval or exemption from a regulatory

 

6

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

authority required for the conduct of the Services is revoked, suspended, or
expires without renewal, or (iii) if such party is of the reasonable opinion
that the continuation of the Services would be in violation of applicable law.

 

5.7          Return of Sponsor funds.  Any overpayments or advanced funds paid
by Sponsor shall be refunded to Sponsor within *** (***) days of termination or
expiration of this Agreement.

 

5.8          Compensation for Premature Work Order Termination.  Pursuant to
Article 5, if Sponsor terminates for any reason other than material breach of
SynteractHCR pursuant to section 5.3 or insolvency of SynteractHCR pursuant to
section 5.4, or if SynteractHCR terminates because of uncured material breach by
Sponsor pursuant to section 5.3 or for Sponsor insolvency pursuant to section
5.4:

 

a.                                      a Work Order after commencement of a
Study but prior to the agreed term of the Work Order, SynteractHCR is entitled
to receive a compensation for *** properly incurred up to the date of notice of
termination, non-cancellable reasonable expenses properly committed to prior to
termination.  In no event shall the total amount of fees due under a Work Order
exceed ***.

 

b.                                      a Work Order prior to the commencement
of the Study SynteractHCR is entitled be reimbursed for all reasonable expenses
properly incurred until the date of notice of termination.

 

6.0          Survival.   Expiration or termination of this Agreement or any
applicable Work Order will not relieve the Parties of any obligation accruing
prior to such expiration or termination.  In addition, Sections 4.0, 6.0, 7.0,
8.0, 9.0, 10.0, 11.0, 12.0, 13.0, 14.0, 15.0, 16.0, 17.0, 18.0 and 27.0 as well
as any other sections which by their nature should survive, will survive
expiration or termination of this Agreement indefinitely, or for the period of
time noted in the specific clause.

 

7.0                               Representations and Warranties

 

7.1          Acknowledgments.  Sponsor acknowledges and agrees that the results
of the Studies and Services performed hereunder are inherently uncertain and
that, accordingly, there can be no assurance, representation or warranty by
SynteractHCR that the drug, compound, device or other material which is the
subject of a Study covered by this Agreement or any Work Order issued hereunder,
either during the term of this Agreement or thereafter, will be successfully
developed or, if so developed, will receive the required approval by the FDA or
any other regulatory authority.

 

7.2          Mutual Representations.  Each of the Parties represents, warrants
and covenants to the other that:

 

a.                                      it is a corporation duly incorporated,
validly existing and in good standing;

 

b.                                      it has taken all necessary actions on
its part to authorize the execution, delivery and performance of the obligations
undertaken in this Agreement, and no other corporate actions are necessary with
respect thereto;

 

c.                                       it is not a party to any agreement or
understanding and knows of no law or regulation that would prohibit it from
entering into and performing this Agreement;

 

d.                                      when executed and delivered by it, this
Agreement will constitute a legal, valid and binding obligation of it,
enforceable against it in accordance with this Agreement’s terms;

 

7

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

e.                                       it is duly licensed, authorized or
qualified to do business and is in good standing in every jurisdiction in which
a license, authorization or qualification is required for it to perform its
obligations under this Agreement;

 

f.                                        it will perform its obligations
hereunder in accordance with current industry standards, the terms of this
Agreement and any Work Order issued hereunder;

 

g.                                       it will perform its obligations
hereunder in accordance with all Applicable Law;

 

h.                                      to its knowledge, performance of its
obligations hereunder will not infringe or violate the rights of any third party
including but not limited to property, contractual, employment, trademark, trade
secrets, copyright, patent, proprietary information and non-disclosure rights;

 

i.                                          it will not enter into any other
agreements which would interfere with, delay or prevent performance of the
obligations described herein; and

 

j.                                         it is aware, and will advise its
respective employees who are informed of the matters that are subject of this
Agreement, of restrictions imposed by the United States securities laws on the
purchase or sale of securities by any person who has received material,
non-public information from the issuer of such securities and on the
communication of such information to any other person.

 

7.3                               Representations and Warranties of Sponsor. 
Sponsor represents and warrants that:

 

a.                                      it has the right, title and interest in
the Study Drug which is the subject of research covered by this Agreement or any
Work Order (whether such right, title and interest is held solely by Sponsor or
jointly with others);

 

b.                                      it has the legal right, authority and
power to enter into this Agreement;

 

c.                                       it will obtain prior to commencement of
the Study and maintain during the term of the Study all approvals and licenses
necessary for the performance of the Study which is the subject of a Work Order
issued hereunder; and

 

d.                                      If Sponsor requires SynteractHCR to use
MedDRA or WHO Drug to code, analyze or report data for a Study, Sponsor
represents and warrants that it has a current and valid license to use MedDRA
and WHO Drug, as applicable.  If Sponsor does not currently have such licenses,
it represents and warrants that such licenses will be in place prior to
SynteractHCR’s delivery of data which is coded using such dictionaries.
SynteractHCR will not be liable to Sponsor for use of data coded by SynteractHCR
in accordance with a Work Order without proper licensing that is to be held by
Sponsor, and Sponsor will hold SynteractHCR harmless and indemnify SynteractHCR
for any claims where Sponsor has used the dictionaries without the proper
licenses as required by Sponsor.

 

7.4                               Representations and Warranties of
SynteractHCR.

 

a.                                      SynteractHCR represents and warrants
that the personnel and Subcontractors assigned will have the proper skill,
training, experience and resources to perform Services rendered under

 

8

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

this Agreement and any applicable Work Order.

 

b.                                      SynteractHCR further represents and
warrants that it will cooperate with and make available to Sponsor or to the
responsible regulatory authority relevant records, programs, and data as may be
reasonably requested by Sponsor for purposes related to filing and prosecution
of Sponsor’s related regulatory filings.

 

c.                                       SynteractHCR shall disclose to Sponsor
any financial interest, other than the payment for Services agreed to hereunder,
that SynteractHCR may have in Sponsor or any Study.

 

8.0                               Debarment Certification.

 

8.1          Debarment.  SynteractHCR certifies that it has not been debarred
under Section 306 of the Federal Food, Drug, and Cosmetic Act, 21 U.S.C.
§335a(a) or (b) and/or any equivalent local law or regulation or equivalent
oversight body in a country other than the United States.  In the event that
SynteractHCR becomes debarred, SynteractHCR agrees to notify Sponsor
immediately.

 

8.2          Use of Debarred Individuals.  SynteractHCR certifies that it has
not and will not use in any capacity the services of any individual,
corporation, partnership, or association which has been debarred under
Section 306 of the Federal Food, Drug and Cosmetic Act, 21 U.S.C §335a (a) or
(b) and/or any equivalent local law or regulation or equivalent oversight body
in a country other than the United States.  In the event that SynteractHCR
becomes aware of or receives notice of the debarment of any individual,
corporation, partnership, or association providing services to SynteractHCR,
which relate to the Services being provided under this Agreement, SynteractHCR
agrees to notify Sponsor immediately.

 

8.3          The obligation to notify Sponsor under this article 8.0 shall
remain in force for one (1) year following expiration or termination of this
Agreement.

 

9.0          Inspections.

 

9.1          Inspection by Sponsor.  During the term of this Agreement,
SynteractHCR will permit employees of Sponsor or independent representatives of
Sponsor who are not deemed by SynteractHCR, at its sole and reasonable
discretion, competitors of SynteractHCR  to examine, at a reasonable time during
normal business hours and subject to at least *** (***) business days prior
written notice to SynteractHCR: (i) the facilities where the Services are being,
will be or have been conducted, including sub-contractor(s); (ii) related Study
documentation; and (iii) any other relevant information necessary or useful for
Sponsor to confirm that the Services are being or will be or have been conducted
in conformance with applicable standard operating procedures, the specific Work
Orders, this Agreement and in compliance with Applicable Law.  SynteractHCR will
provide copies of any materials reasonably requested by Sponsor during such
inspection.  Sponsor shall have the right to conduct inspections for cause and
to conduct co-monitoring without being restricted by the above prior notice and
time requirements.  “To be considered a “competitor of SynteractHCR” for
purposes of this Section, the third party must (a) provide the full range of
services that SynteractHCR provides under this Agreement, (b) compete directly
with SynteractHCR for projects and clients, (c) be comparable or greater in size
to SynteractHCR, and (d) not be primarily focused on conducting auditing
services”.

 

9.2          Inspection by Regulatory Authorities.  During the term of this
Agreement, each Party will permit regulatory authorities to examine, (i) the
facilities where the Services are being conducted; (ii) Study documentation; and
(iii) any other relevant information, including information that may be
designated by one or both of the Parties as confidential, reasonably necessary
for regulatory authorities to confirm that the

 

9

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Services are being conducted in compliance with Applicable Laws.  Each Party
will immediately notify the other if any regulatory authority schedules, or
without scheduling, begins an inspection that relates to the Services or the
Parties’ respective obligations hereunder unless prohibited by law or regulation
from providing such notification.  Sponsor shall, to the extent permitted by the
regulatory authority, have the right to participate in such inspection or
audit.  SynteractHCR shall provide Sponsor with any copies of any correspondence
from the regulatory authority, and allow Sponsor to review and comment on any
responses made by SynteractHCR.

 

10.0        Disposition of Computer Files and Study Materials.  SynteractHCR
will employ commercially reasonable technologies and procedures for the safe,
secure and accurate collection, processing, and storage to prevent the loss or
alteration of Sponsor’s Study data, documentation, and correspondence.  Upon
termination of this Agreement, SynteractHCR will archive Sponsor computer-stored
files and Study materials according to SynteractHCR’s internal standard
operating procedures.  Sponsor may communicate any special request for the
disposition of materials in writing to SynteractHCR.  Sponsor will bear all
additional costs incurred by SynteractHCR in complying with any such special
written instructions furnished by Sponsor.  SynteractHCR will provide a written
estimate to Sponsor, and Sponsor will provide written approval, of all such
costs prior to any action by SynteractHCR.

 

11.0        Ownership of Data and Intellectual Property.

 

a.                                      All data generated or derived from a
Study (including without limitation, written, printed, graphic, video and audio
material, and information contained in any computer database or computer
readable form) generated by SynteractHCR in the course of conducting the
Services (the “Data”) will be Sponsor’s property.  Any copyrightable work
created in connection with performance of the Services (“Copyrights”) will be
considered work made for hire, whether published or unpublished, and all rights
therein will be the property of Sponsor as employer, author and owner of
copyright in such work.

 

b.                                      SynteractHCR understands and agrees that
the underlying rights to the intellectual property and materials that are the
subject of each Work Order, including, without limitation, all intellectual
property rights in Sponsor’s drug candidates or products, any invention or
discovery, including, without limitation, new uses, processes, formulations,
therapeutic combinations, methods, information, improvements, innovations,
suggestions, ideas, data (including Data), results and reports, whether
patentable or not, related to the Study Drug or any Protocol or Sponsor
Information (as defined below in section 12.1) or conceived or reduced to
practice in the course of conducting the Services (“Inventions”) are owned by
Sponsor.  SynteractHCR will not acquire any rights of any kind whatsoever with
respect to Sponsor’s drug candidates or products as a result of conducting
Services hereunder.  All rights to any know-how, trade secrets, developments,
discoveries, and Inventions (whether or not patentable) conceived or reduced to
practice in the performance of work conducted under this Agreement by
SynteractHCR’s employees, or Subcontractors, either solely or jointly with
employees, agents, consultants or other representatives of Sponsor or third
parties (the “Intellectual Property”), will be owned solely by Sponsor.  For
value received, SynteractHCR agrees to assign and hereby does assign to Sponsor
all right, title, and interest in and to Intellectual Property.  SynteractHCR,
Subcontractors and their respective employees will sign and deliver to Sponsor
all writings and provide all such documents, instruments, applications, and
assignments, and do all such things as may be necessary, useful or appropriate
to vest in Sponsor all right, title and interest in and to such Intellectual
Property.  SynteractHCR will promptly disclose to Sponsor any such Intellectual
Property arising under this Agreement.  Sponsor may, in its sole discretion,
file and prosecute in its

 

10

--------------------------------------------------------------------------------

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

name and at its expense, patent applications on any patentable inventions within
the Intellectual Property.  Upon the request of Sponsor, and at the sole expense
of Sponsor, SynteractHCR will assist Sponsor in the preparation, filing and
prosecution of such patent applications and will execute and deliver any and all
instruments necessary to effectuate the ownership of such patent applications
and to enable Sponsor to file and prosecute such patent applications in any
country.  These obligations shall continue beyond the termination of this
Agreement, and shall be binding on the SynteractHCR’s assignees, successors,
administrators and other legal representatives.

 

c.                                       SynteractHCR reserves the rights to
information, ideas, data, concepts, methods, techniques, computer technical
expertise and software proprietary to SynteractHCR (“SynteractHCR Proprietary
Property”) which were developed before or incidental to the completion of the
Service or any other responsibilities under the Work Order, except to the extent
that improvements or modifications include, incorporate or are based upon
Sponsor’s information, and excluding Inventions.  Improvements or enhancements
made to SynteractHCR’s Proprietary Property which are independently developed
incidental to the provision of Services hereunder will remain the sole property
of SynteractHCR.  Sponsor may use SynteractHCR Proprietary Property free of
charge to access, use, analyze or reproduce all data, results, and Deliverables,
including without limit for interpretation purposes, submissions to regulatory
authorities or for any purposes that are appropriate within the scope of this
Agreement.

 

12.0                        Confidential Information

 

12.1                        Sponsor Confidential Information.

 

a.                                      Sponsor may disclose confidential
information to SynteractHCR during the course of this Agreement.  All
information provided by or on behalf of Sponsor or data collected by
SynteractHCR during the performance of the Services is deemed to be the
confidential information of Sponsor and is hereinafter referred to as “Sponsor
Information”.  SynteractHCR will keep Sponsor Information confidential in a
secure location and exercise the same degree of care as it does for its own
confidential information, and at least a reasonable degree of care. 
SynteractHCR will not disclose Sponsor Information to any third party, and shall
only disclose Sponsor Information to its employees and Subcontractors who have a
need to know such Sponsor Information in order to perform the Services. 
SynteractHCR shall not use, and shall ensure that its permitted employees and
Subcontractors shall not use, such Sponsor Information for any purpose other
than the performance of Services without the prior written consent of Sponsor.

 

b.                                      SynteractHCR will ensure that it and its
employees and Subcontractors involved in the Services will comply with terms
substantively similar to the confidentiality provisions of this Agreement.

 

c.                                       SynteractHCR will exercise due care to
prevent the unauthorized disclosure and use of Sponsor Information associated
with the Services.

 

d.                                      This confidentiality, nondisclosure and
nonuse provision will not apply to Sponsor Information that SynteractHCR can
demonstrate by competent evidence:

 

11

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

i.                  was known by SynteractHCR before initiation of the Services,
as evidenced by written records;

 

ii.               was in the public domain at the initiation of the Services or
subsequently became publicly available through no fault or action of
SynteractHCR; or

 

iii.            was disclosed to SynteractHCR on a non-confidential basis by a
third party authorized to so disclose it.

 

e.                                       In no event will either Party be
prohibited from disclosing confidential information of the other Party to the
extent required by law to be disclosed, provided that the disclosing Party
provides the non-disclosing Party with written notice thereof unless prohibited
by law or regulation from providing such notice, prior to disclosure, to the
extent reasonably practicable, discloses only what is required to be disclosed
by law or regulation, and, at the non-disclosing Party’s request and expense,
cooperates with the non-disclosing Party’s efforts to obtain a protective order
or other confidential treatment of the confidential information required to be
disclosed.  Such disclosed information shall remain confidential to the extent
it is not made publicly available by the manner in which disclosure is required
by law to be made.

 

12.2                        SynteractHCR Confidential Information.  Sponsor
agrees that all business processes, contract terms, prices, procedures,
policies, methodologies, systems, computer programs, software, applications,
databases, proposals and other documentation generally used by SynteractHCR and
not developed solely for Sponsor and excluding all Sponsor Information are the
exclusive proprietary and confidential property of SynteractHCR (hereinafter
“SynteractHCR Information”). Sponsor agrees that all SynteractHCR Information,
along with any improvement, alteration or enhancement made thereto during the
course of the Services, will be the exclusive proprietary and confidential
property of SynteractHCR, and will be subject to the same degree of protection
as is required of SynteractHCR to protect Sponsor Information.

 

12.3                        Return or Destruction of Information.  At the
conclusion of a Study, SynteractHCR will deliver to Sponsor all Sponsor
Information in its possession unless Sponsor directs otherwise.  Upon the
written request of the Sponsor, SynteractHCR shall either destroy or return to
the Sponsor the Sponsor Information.  SynteractHCR shall use all reasonable
efforts to destroy all notes, summaries, analyses and reports made by
SynteractHCR’s employees and independent contractors containing such Sponsor
Information; provided, however, that SynteractHCR shall be entitled to retain in
confidence under this Agreement, including without limitation: (i) one
(1) archived copy of Sponsor Information and all materials created by
SynteractHCR and containing Sponsor Information, including without limitation
notes and memoranda, solely for the purpose of administering SynteractHCR’s
obligations under this Agreement; (ii) Sponsor Information contained in
SynteractHCR’s electronic back-up files that are created in the normal course of
business pursuant to SynteractHCR’s standard protocol for preserving its
electronic records; and (iii) as required by Applicable Law.

 

12.4                        Third Party Confidential Information.

 

a.                                      Sponsor will need to disclose to
SynteractHCR the confidential information of third parties, to which the
following terms shall apply.  “Third Party Confidential Information” shall mean
the *** including the accompanying script (“***”) developed by *** a Delaware
corporation having offices at *** (“***”) and the *** (“***”) licensed from ***.
The following terms shall apply to the *** (“*** Terms”):

 

12

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

i.                        SynteractHCR (A) shall not disclose to any third
party, or use any part or all of the *** other than as required to perform
Services; (B) shall take all reasonable steps to prevent the unauthorized
disclosure of the *** to any third party; (C) shall limit access to the *** only
to those employees and Subcontractors who have a need to know in order to
perform Services and who are bound by the terms of this Agreement; and (D) shall
not remove or destroy any proprietary or confidentiality notice on the *** or
related materials.

ii.               SynteractHCR shall use the *** solely and only to the extent
necessary to perform Services and shall not use it for any other study. 
SynteractHCR shall not (A) transfer, reveal, market, sell, offer for sale,
lease, license, sublicense, loan, or otherwise provide the *** to any third
party, whether or not such action is for commercial advantage, or (B) create
derivative works of, use, copy, modify, distribute, authorize the use of,
publish, publicly perform, physically, optically, or digitally transmit, or
display the whole or any portion of the ***, except as specifically authorized
herein.  SynteractHCR acknowledges and agrees that the use of the *** to
manipulate, report, distribute, or otherwise use any data in violation of any
law or of any terms or limitations imposed by this Agreement shall be a
violation of this Agreement and shall automatically terminate the rights granted
in these *** Terms.

iii.            This Agreement shall not transfer any title or ownership rights
in the ***, including any intellectual property embodied therein or arising
therefrom, which title and ownership rights shall at all times remain with ***.

iv.           Except for completed *** for individual patients which shall
remain as part of the individual patient’s data for so long as such files are
kept, upon termination or expiration of the Agreement, or earlier request of
Sponsor, SynteractHCR shall return to Sponsor or destroy all copies of the ***
and certify in writing that they have done so, that it has not retained any
copies, and that it has deleted any copies from all computers under its control,
provided, however, that SynteractHCR may retain one (1) copy of the *** for
archival purposes, which shall remain subject to the terms of this Agreement.

v.              These obligations shall survive expiration or termination of the
Agreement.  In the event the *** is or becomes available in the public domain
through no fault of any party or third party, SynteractHCR shall have the same
rights as a third party would have with respect to the ***.

vi.           In the event of a conflict between these Third *** Terms and this
Agreement, these *** Terms shall be controlling with regard to the *** only.

 

b.                                      The following terms shall apply to the
*** (“*** Terms”)”:  The *** shall be used solely for performing Services and
shall not be used for any other subject, Study or purpose.  No right is granted
to SynteractHCR to use or reproduce the *** beyond that required to perform
Services.  All intellectual property rights in the ***, including without limit
rights in trademarks, trade secrets and copyright, shall be and remain at all
times with ***, ***, and SynteractHCR shall have no such rights, title or
interest in or to the ***.  SynteractHCR shall not remove or destroy any
proprietary notice, including without limit copyright or trademark symbols, on
the *** or related materials.  ***, *** shall be acknowledged as the source of
the *** in any publication which mentions the ***.

 

13

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

13.0                        Publication and Publicity.

 

13.1                        Publication.  Sponsor has the right to publish in
any press or divulge at any meeting or symposia any report or result obtained
from the Services.

 

13.2                        Publicity.  Except as is necessary to comply with
applicable laws and regulations or to enforce their respective rights under this
Agreement, or to a Party’s legal or financial advisors, and except as otherwise
agreed to by the Parties in writing, the Parties shall keep the terms of this
Agreement confidential.

 

Neither Party shall use, directly or by implication, the name of the other Party
or any director, officer, employee or agent of the other Party or any adaptation
thereof in connection with any products, publicity, promotion, advertising, or
other public disclosure without the prior written approval of the other Party.

 

14.0                        Indemnification.

 

14.1                        Sponsor’s Agreement.  Sponsor shall indemnify,
defend and hold harmless SynteractHCR and its employees, affiliates, directors,
officers and agents (collectively, the “SynteractHCR Indemnitees”) from and
against any and all damages, liabilities, losses, costs and expenses of any kind
or nature whatsoever, including, without limitation, reasonable attorney’s fees,
reasonable expert witness and court costs (collectively, “Claims”), incurred in
connection with any claim, demand, action, or proceeding brought by a third
party arising from (a) personal injury or death resulting or arising from any
Study Drug  supplied by Sponsor and used according to the Protocol in a clinical
trial, (b)  Sponsor’s or Sponsor-Designated Vendor’s negligence or willful
misconduct in connection with the Services and other work conducted under this
Agreement or (c) Sponsor’s breach of any obligations, representations or
warranties under this Agreement; provided however, that Sponsor shall have no
obligation of indemnity hereunder with respect to a Claim to the extent that
such Claim arises from (i) the negligence or intentional misconduct on the part
of SynteractHCR Indemnitees or its Subcontractors, (ii) a material breach of any
of SynteractHCR’s obligations, representations or warranties under this
Agreement, or (iii) failure of a SynteractHCR Indemnitees to comply with
Applicable Law or the Protocol.

 

14.2                        SynteractHCR’s Agreement. SynteractHCR shall
indemnify, defend, and hold harmless Sponsor and its employees, affiliates,
directors, officers and agents (collectively, the “Sponsor Indemnitees”) from
and against any and all Claims incurred in connection with any claim, demand,
action, or proceeding brought by a third party arising from (a) the negligence
or intentional misconduct on the part of any of the SynteractHCR Indemnitees,
(b) a breach of any of SynteractHCR’s obligations, representations or warranties
under this Agreement; or (c) the failure of a SynteractHCR Indemnitees to comply
with Applicable Law or the Protocol; provided, however, that SynteractHCR shall
have no obligation of indemnity hereunder with respect to any Claim to the
extent that such Claim arises from (i) the negligence or intentional misconduct
on the part of Sponsor or Sponsor-Designated Vendor(s), or (ii) a breach of any
of Sponsor’s obligations under this Agreement.

 

14.3                        Indemnification Procedure.  Each Party’s agreement
to indemnify, defend, and hold harmless the other Party and its respective
indemnitees is conditioned upon the indemnified party:  (i) providing prompt
written notice to the indemnifying party of any claim, demand, or action arising
out of the indemnified activities after the indemnified party has knowledge of
such claim, demand, or action; (ii) permitting the indemnifying party to assume
full responsibility and authority to investigate, prepare for, settle, and
defend against any such claim, demand, or action; (iii) assisting the
indemnifying party, at the indemnifying party’s reasonable expense, in the
investigation of, preparation for and defense of any such claim, demand, or
action; and (iv) not compromising or settling such claim, demand, or action
without the indemnifying party’s written consent.

 

14

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

15.0                        Limitation of Liability.

 

15.1                        SynteractHCR assumes no responsibility for Sponsor’s
use of the results of the Studies.

 

15.2                        The Parties total liability in any way related to
the subject matter of this Agreement, and regardless of whether the claim for
such damages is based on contract, tort or any other legal theory is limited and
shall not exceed ***

 

15.3                        NEITHER SPONSOR NOR SYNTERACTHCR SHALL BE LIABLE TO
THE OTHER FOR ANY LOST PROFITS OR PUNITIVE, CONSEQUENTIAL, INCIDENTAL, INDIRECT,
EXEMPLARY OR SPECIAL DAMAGES (INCLUDING LOST REVENUES OR LOST PROFITS) IN
CONNECTION WITH ANY CAUSE OF ACTION FOR BREACH OF THIS AGREEMENT.  THE FOREGOING
DOES NOT LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATION WITH RESPECT TO THIRD
PARTY CLAIMS.

 

16.0                        Insurance.

 

16.1                        Sponsor Insurance.  During the term of this
Agreement, Sponsor shall maintain in full force and effect a policy or policies
or self-insurance of:

 

a.                                      General Liability:  General liability
insurance with limits of not less than *** (***) per occurrence and in the
aggregate.  This general liability requirement may be satisfied through a
combination of general liability and umbrella / excess liability policies;

 

f.                                        Products Liability:  Products
liability insurance with limits of not less than *** (***) per occurrence and in
the aggregate.

 

g.                                       Clinical Trials Insurance:  Clinical
trials insurance in compliance with local compulsory requirements.

 

h.                                      Sponsor shall add SynteractHCR as an
additional insured under its Products Liability and Clinical Trials insurance,
which coverage shall not include coverage for claims arising out of the
negligence or intentional misconduct of Synteract HCR.

 

16.2                        SynteractHCR Insurance.  SynteractHCR shall at all
times during the term of this Agreement, provide and maintain at its own
expense, the following types of insurance:

 

a.                                      Professional Liability: Professional
Liability insurance covering all professional acts, errors and omissions in an
amount of not less than *** (***) per occurrence and in the aggregate.  The
Professional Liability insurance policy shall exist as a means of curing
financial harm incurred by Sponsor or a third party.

 

b.                                      General Liability: Commercial General
Liability insurance against claims for bodily injury and property damage in an
amount of not less than *** (***) in the aggregate.

 

c.                                       Workers Compensation: Amounts in
accordance with applicable law.

 

d.                                      SynteractHCR shall add Sponsor as an
additional insured under SynteractHCR’s Products Liability and Clinical Trials
insurance policy to cover claims against Sponsor for bodily

 

15

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

injury arising out of the negligence or intentional misconduct of SynteractHCR
in the implementation and management of clinical Studies involving
administration of the Study Drug to a patient.

 

16.3                        General Terms.

 

a.                                      All policies shall be issued by one or
more insurance companies rated A- VII or better by the BEST Rating guide or its
equivalent.

 

b.                                      Such insurance may be provided on a
claims-made basis (with the exception of workers compensation and employers’
liability), however, such insurance shall have a retroactive date at least as
early as the date that any work will be performed pursuant to the Agreement, and
shall be maintained for a period (or shall have an extended reporting period) of
at least *** (***) years after the termination of this Agreement.

 

c.                                       In the event that such policies are
cancelled, terminated or altered, the insured Party shall endeavor to provide at
least *** (***) days prior written notice to the other Party.

 

d.                                      Each Party shall upon request provide
the other Party with a Certificate(s) of Insurance reflecting such
endorsement(s) or evidence of specific policy language granting such coverage.

 

e.                                       It is agreed and understood that the
above limits are minimum required amounts and are not limitations of liability.

 

17.0                        Independent Contractor.  SynteractHCR and Sponsor
are independent contractors.  Nothing in this Agreement will be construed to
create the relationship of partners, joint venturers, or employer and employee
between Sponsor and SynteractHCR or SynteractHCR’s employees or Subcontractors. 
Neither Party, nor its employees, or independent contractors will have authority
to act on behalf of or bind the other Party in any manner whatsoever unless
otherwise authorized in this Agreement or a specific Work Order or in a separate
writing signed by both Parties.

 

18.0                        Employment.  During the term of this Agreement and
for *** (***) months after the expiration or termination of this Agreement, the
Parties agree that neither Party shall solicit for employment or hire any
employee or independent contractor of the other Party without that Party’s prior
written consent.  For avoidance of doubt, responding to a public announcement of
an open position that was posted by the Sponsor or SynteractHCR or introduction
by a third party recruiter shall not be considered solicitation and there shall
be no prohibition against hiring such employee.

 

19.0                        Notices. Any notice or other communication required
or permitted by this Agreement to be given to a Party shall be in writing in
English and shall be deemed given if delivered personally or when delivered by
commercial messenger or courier service, or mailed by U.S. registered or
certified mail (return receipt requested) or its foreign equivalent, to the
Party at the Party’s address written below.  If sent by mail, the notice
delivery will be deemed effective three (3) business days after mailing in
accordance with this Section.

 

If to Sponsor:

 

If to SynteractHCR:

 

Insmed Incorporated

 

SynteractHCR, Inc.

10 Finderne Avenue

 

5759 Fleet Street

 

16

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Building 10, Suite F

 

Suite 100

Bridgewater, NJ 08807-3365

 

Carlsbad, CA 92008

Attn: General Counsel

 

Attn: Contract Services

 

 

Fax: ***

 

Each Party may change its address and/or contact person for such notices and
communications by written notice to the other Party in accordance with this
Section.

 

20.0                        Force Majeure.  If the performance of this Agreement
by SynteractHCR or Sponsor is prevented, restricted, interfered with or delayed
(either totally or in part) by reason of any cause beyond the control of the
Parties (including, but not limited to, acts of God, explosion, disease,
weather, war, insurrection, terrorism, civil strike, riots or extensive power
failure), the Party so affected will, upon giving notice to the other Party as
soon as is practical, be excused from such performance to the extent of such
prevention, restriction, interference or delay, provided that the affected Party
will use reasonable efforts to avoid or remove such causes of non-performance
and will continue performance whenever such causes are removed.

 

21.0                        Severability.  If any of the provisions or a portion
of any provision of this Agreement is held to be invalid, illegal or
unenforceable by a court of competent jurisdiction, the validity and
enforceability of the enforceable portion of any such provision and/or the
remaining provisions will not be affected thereby.  The Parties agree that they
will negotiate in good faith to replace any provision hereof so held invalid,
illegal or unenforceable with a valid provision, which is similar as possible in
substance to the invalid, illegal or unenforceable provision.

 

22.0                        Assignment.  Sponsor may assign its rights and
obligations under this Agreement (a) to an Affiliate, or (b) in conjunction with
a sale or transfer of the business or assets to which this Agreement relates
(whether by stock purchase, asset purchase, merger or otherwise), and
SynteractHCR may make assignment(s) to financial institutions or other lenders
solely of the right to payments due to SynteractHCR hereunder; otherwise, this
Agreement may not be assigned in whole or in part by either Party except with
the prior written consent of the other Party.  Any assignment not in compliance
with this Section will be null, void and of no effect.  This Agreement will be
binding upon and inure to the benefit of each Party’s permitted assigns and
successors-in-interest.  No assignment will relieve either Party of the
performance of any accrued obligation that such Party may then have under this
Agreement.

 

23.0                        Waiver.  No waiver of any term, provision or
condition of this Agreement (whether by conduct or otherwise) in any one or more
instances will be deemed to be construed as a further or continuing waiver of
such term, provision or condition or of any other term, provision or condition
of this Agreement.

 

24.0                        Entire Agreement.  This Agreement, including all
Work Orders attached hereto contains the full understanding of the Parties with
respect to the Services and supersedes all previous written or oral
representations, agreements and understandings between the Parties concerning
the subject matter hereof. This Agreement will not be modified in any way except
in writing and signed by a duly authorized representative of Sponsor and an
authorized officer of SynteractHCR.

 

25.0                        English Language.  The Parties hereto confirm that
this Agreement as well as any other documents relating hereto, including
notices, and excluding any document required by law to be in another language,
have been and shall be drawn up in the American English language only.

 

26.0                        Headings.  This Agreement contains headings only for
convenience and the headings do not constitute or form a part of this Agreement
and should not be used in the construction of this Agreement.

 

17

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

27.0                        Dispute Resolution.  In the event that any dispute
arises relating to this Agreement, the Parties shall promptly meet and attempt
to resolve such dispute through good faith discussions.  If the Parties are
unable to resolve any dispute to their mutual satisfaction within *** (***) days
after the dispute arose, and do not agree to extend the time for resolution of
the issue, then the Parties shall escalate such dispute to the Chief Executive
Officer of Sponsor and the Chief Executive Officer of SynteractHCR for
resolution.  The two CEOs will use reasonable efforts to attempt to resolve the
dispute through good faith negotiations by telephone or in person as may be
agreed.  In the event the dispute is not resolved through negotiation within ***
(***) days after the dispute arose, and the Parties do not agree to extend the
time, the parties will submit to confidential, non-binding mediation before a
mutually acceptable mediator.  Each Party will designate at least one corporate
officer with full authority to resolve the dispute that will attend and
participate in the mediation.  If the dispute remains unresolved *** (***) days
after the dispute arose, and the Parties do not agree to extend the time for
mediation, then each Party will be free to pursue any available remedy at law or
in equity.  Each Party will bear its own legal fees and any costs incurred under
this Section.

 

28.0                        Governing Law.   This Agreement will be governed by,
and construed and enforced in accordance with the laws of New York and will be
binding upon the parties hereto in the United States and worldwide, without
regard to the conflicts of law provisions.  Any dispute arising out of this
Agreement shall be submitted exclusively to the competent courts of New York
County, New York without restricting any rights of appeal.

 

29.0                        Work with Competitors.  During the term of this
Agreement, SynteractHCR may contract for work with competitors of the Sponsor or
other groups, however, SynteractHCR affirms that it does not have and shall not
enter into an agreement which would restrict its ability to fulfill this
Agreement.  SynteractHCR agrees that in fulfilling contracts with others, it
shall not use or disclose any confidential or proprietary information of Sponsor
as set forth in Section 12.0.

 

30.0                        Counterparts.  This Agreement shall become binding
when any one or more counterparts hereof, individually or taken together, shall
bear the signatures of both Parties.  This Agreement may be executed by
facsimile or exchange of PDF copies, and in two or more counterparts, each of
which will be deemed an original document, and all of which, together with this
writing, will be deemed one instrument.

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

SynteractHCR, Inc.

 

Insmed Incorporated

 

 

 

/s/ Stewart Bieler

 

/s/ Gina Eagle

Name:

Stewart Bieler

 

Name:

Gina Eagle, MD

Title:

CAO

 

Title:

VP, Clinical Operations

Date:

August 27, 2014

 

Date:

September 16, 2014

 

18

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

APPENDIX A — FORM OF WORK ORDER

 

Insmed Incorporated -  SynteractHCR, Inc.

Work Order 1

 

<List Services> Services for:

 

<Study Title> <Protocol >

 

Table of Contents

 

1

Incorporation

22

2

Statement of Services (Add Services to Table)

22

3

Project Specifications (List Project Specifications)

22

4

Miscellaneous

22

4.1

Backup and Security

22

4.2

Language

22

5

Project Costs

23

5.1

Assumptions (List Project Assumptions)

23

5.2

Cost Estimates

23

5.3

Pass-Through Costs

24

5.4

Payment Terms

24

5.5

Overscope

25

5.6

Invoices and Payment Correspondence

25

 

19

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

20

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

21

--------------------------------------------------------------------------------

 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

INSMED INCORPORATED — SYNTERACTHCR

 

WORK ORDER X

 

COMPREHENSIVE SERVICES

 

1                      Incorporation

 

This Work Order X is made and entered on <Day, Month, Year> (“Effective Date”)
between Insmed Incorporated (“Sponsor”) and SynteractHCR, Inc.
(“SynteractHCR”).  Unless specifically stated otherwise in this Work Order X,
the Master Agreement for Services, signed on <Date> between Sponsor and
SynteractHCR shall govern the provision of services set forth in this Work Order
X for comprehensive clinical trial services in support of Sponsor’s protocol
<Protocol >.

 

2                      Statement of Services (Add Services to Table)

 

The table below describes the activities (“Services”) that would be performed
for this study as detailed in this Work Order X.  This Work Order X with any
incorporated Work Order Amendments will collectively hereinafter be referred to
as the “Project”.

 

X= primary responsibility; (X) = secondary responsibility

 

Activity

 

Sponsor

 

Synteract
HCR

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3                      Project Specifications (List Project Specifications)

 

4                      Miscellaneous

 

Backup and Security

 

SynteractHCR performs incremental *** backups *** server locations, ***.  The
*** backups are retained for a *** period.  Every week, a full backup is written
to media and stored off-site for a *** retention period at ***.  All backups are
verified and logged by the Global Systems staff.  Quarterly tapes are stored
offsite at *** for *** years.  Offsite data is available within a few hours of
requesting the data from ***.

 

All clinical data is stored ***  No clinical data are stored on local
workstations.  Access to the clinical data files is restricted based on
directory permission levels that are determined by job function.  Databases are
password protected, and only SynteractHCR authorized personnel have access.  No
clinical data will be altered or updated without going through the proper
application interface.  ***

 

All connections to SynteractHCR’s secure web portal, used for document viewing,
downloading, and Argus are encrypted using ***  Published applications, like ***
and *** are secured via our

 

22

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

***.  A secure FTP server is available for uploading files to the SynteractHCR
network.  SynteractHCR utilizes *** for securing e-mail communication if
requested by Sponsor.

 

Language

 

It is assumed that all deliverables will be provided in English for this study.

 

5                      Project Costs

 

Assumptions  (List Project Assumptions)

 

Number of Enrolled Patients

Number of Screened Patients

Number of Sites

Project Duration (Months)

Clinical Operations (Months)

Patient Enrollment Duration

Patient Treatment/Follow-up Duration

Patient Enrollment/Treatment Duration (Months)

Number of Unique CRF Pages

Number of CRF pages/patient

Total Number of CRF Pages

Number of Edit Checks

Number of queries per patient

Number of coded items/patient

Number of Analysis Datasets

Number of Tables

Number of Figures

Number of Listings

Number of ADaM Datasets

Number of SDTM Domains

Number of TDM Datasets

 

The following assumptions have also been made in determining the cost estimates:

 

1.                    (List General Assumptions for the Project)

 

Cost Estimates

 

With the exception of flat rate items, SynteractHCR will only charge for actual
time spent per task and will not exceed the project study maximum without an
approved change order.  Site Visits are listed in the budget on a per visit cost
basis, however these tasks will be invoiced on an hourly basis based on the
actual work performed.

 

23

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

 

TIME AND MATERIALS - <Data Collection System>

 

ACTIVITY

 

RATE

 

UNIT

 

EST. REQ.

 

ESTIMATED CHARGE

 

Clinical Operations

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clinical Operations Subtotal

 

 

 

 

 

 

 

 

 

Safety Surveillance

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Safety Surveillance Subtotal

 

 

 

 

 

 

 

 

 

Data Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Data Management Subtotal

 

 

 

 

 

 

 

 

 

Biostatistics & Medical Writing

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Biostatistics & Medical Writing Subtotal

 

 

 

 

 

 

 

 

 

Project Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Project Management Subtotal

 

 

 

 

 

 

 

 

 

Study Total

 

 

 

 

 

 

 

 

 

 

Rates stated in this Work Order are current through ***.  As of January 1st of
each year starting in *** SynteractHCR’s activity rates will increase in
accordance with the latest ***.

 

Pass-Through Costs

 

<List anticipated expenses> expenses are considered study-related pass-through
costs and are not included in the above cost estimates.  ***

 

Estimated pass-through costs have been provided in the table below:

 

Item

 

Number

 

Unit

 

Cost Per
Unit

 

Total

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

Payment Terms

 

An advance of *** ($XXXX) of the Cost Estimate ($XXXX) is due upon signing this
Work Order X.  Sponsor will then be invoiced monthly for actual work performed. 
Flat-rate items will be billed upon completion of the deliverable or monthly as
indicated in the Cost Estimates provided above.  At the completion of the
project, if payments received by SynteractHCR exceed the cost of the work
completed, SynteractHCR will reimburse Sponsor for the amount overpaid.

 

24

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Sponsor’s payment of SynteractHCR’s invoices shall in no way be conditioned or
delayed pending Sponsor’s receipt of payment from any third party. 
Additionally, SynteractHCR shall be entitled to expenses incurred in its efforts
to collect unpaid invoices from Sponsor, if necessary, including, without
limitation, court costs and reasonable attorney’s fees.

 

Overscope

 

If, in the opinion of SynteractHCR, and mutually agreed to by Sponsor, the scope
of the work exceeds what is described in this Work Order X, the nature, time,
and cost of work over scope will be documented in a change order and provided to
Sponsor.   A Work Order Amendment will be generated by SynteractHCR to reflect
these changes and will be reviewed, mutually agreed to, and signed by
SynteractHCR and Sponsor.  If the scope of Services in a Work Order Amendment
causes the total Project cost estimate to increase, SynteractHCR, at its
discretion, reserves the right to request from Sponsor an additional advance to
be payable to SynteractHCR. The advance held by SynteractHCR for the Project
will not exceed ***.

 

Invoices and Payment Correspondence

 

SynteractHCR will send invoices via US Mail and email> to the following mailing
address and Email:

 

Insmed Incorporated

10 Finderne Avenue

Building 10

Bridgewater, NJ 08807-3365

Attn:       Accounts Payable

Phone:   ***

Email:  ***

 

With an email copy to:

 

*** at ***

 

Phone or email correspondence in regard to payment inquiries should be addressed
to the following individuals:

 

If to Sponsor:

If to SynteractHCR:

 

 

Insmed Incorporated

SynteractHCR, Inc.

10 Finderne Avenue

5759 Fleet Street

Building 10

Suite 100

Bridgewater, NJ 08807-3365

Carlsbad, CA 92008

Attn:

Attn: Accounts Receivable

Phone: ***

Phone: ***

Email: ***

Email: ***

 

Each Party may change its address and/or contact person for such notices and
communications by written notice to the other party in accordance with this
Section.

 

To pay an invoice via wire transfer, Sponsor will use the following information
to process the payment:

 

25

--------------------------------------------------------------------------------


 

[*CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT.  EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK ****, HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.]

 

Account Name:  SynteractHCR, Inc.

Bank Name:  ***

Bank Address: ***

Account Number:  ***

Routing Number:  ***

 

For invoices paid via wire transfer or ACH, Sponsor will send a remittance of
the payment to Accounts Receivable at *** or fax number ***.

 

IN WITNESS WHEREOF, the parties have caused this Work Order to be executed by
duly authorized representatives as of the Work Order X Effective Date.

 

SynteractHCR, Inc.

 

Insmed Incorporated

 

 

 

 

 

 

Name:

 

Name:

Title:

 

Title:

 

26

--------------------------------------------------------------------------------
